Almand, Justice.
Mrs. Esther L. Martin filed an equitable petition against Home Owners Loan Corporation and others, seeking to set aside a foreclosure sale under a power of sale and subsequent sale by *658several defendants of a certain tract of real estate, which foreclosure sale was alleged to have been illegally made by the defendant Home Owners Loan Corporation, and also for an accounting, and that title to the property be decreed to be in the plaintiff. In the petition as amended, the plaintiff alleged that her case was put into litigation in November, 1943, and following the decision of the Court of Appeals, reported in 72 Ga. App. 115 (33 S. E. 2d, 175), the plaintiff instituted another action against substantially the same parties, and this case is reported in 205. Ga. 356 (53 S. E. 2d, 753), and after the last-cited case the present litigation was initiated. She “began the litigation now in legal process and procedure as provided by law (b) the last decision of the Supreme Court is now 205 Ga. Reports 356 and ratifies the issues set by the case 14950, 72 Ga. App. 115.” Held:
No. 17311.
February 14, 1951.
Rehearing denied March 14, 1951.
Esther L. Martin, in propria persona.
James F. Cox, William G. Grant, Matthews, Long & Hendrix, for defendants.
In the light of the admissions made in the petition (Code, § 38-502; Prisant v. Feingold, 169 Ga. 864 (1), 151 S. E. 799; Merritt v. Georgia Chemical Works, 170 Ga. 153, 152 S. E. 246), and upon a consideration of the general demurrers to the petition as amended, it was not error to sustain the demurrers and dismiss the petition. Martin v. Home Owners Loan Corp., 203 Ga. 480 (48 S. E. 2d, 376).

Judgment affirmed.


All the Justices concur.